

116 S4434 IS: 21st Century Civilian Conservation Corps Act
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4434IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Wyden (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo carry out a Civilian Conservation Corps program, provide supplemental appropriations for certain conservation activities, to provide for increased reforestation across the United States, to provide incentives for agricultural producers to carry out climate stewardship practices, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Civilian Conservation Corps Act. 2.Civilian Conservation Corps(a)EstablishmentTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended—(1)by redesignating subtitle E (29 U.S.C. 3241 et seq.) as subtitle F; and(2)by inserting after subtitle D the following:ECivilian Conservation Corps176.Civilian Conservation Corps program(a)DefinitionsIn this section: (1)Member organizationsThe term member organizations means the boards, entities, and agencies that agree to an agreement described in subsection (d).(2)Qualified entityThe term qualified entity means an entity carrying out a program using qualified youth or conservation corps criteria.(3)Qualified youth or conservation corps criteriaThe term qualified youth or conservation corps criteria means the model and standards for a program described in section 203(11) of the Public Land Corps Act of 1993 (16 U.S.C. 1722(11)).(b)EstablishmentThe Secretary shall establish and carry out a Civilian Conservation Corps program. The program shall be carried out using qualified youth or conservation corps criteria and through Civilian Conservation Corps projects.(c)GrantsIn carrying out the Civilian Conservation Corps program, the Secretary shall make grants to eligible State boards and local boards, acting in partnership with member organizations, to carry out Civilian Conservation Corps projects.(d)Eligible boardsTo be eligible to receive a grant under this section, a State board or local board shall have entered into an agreement with 1 or more qualified entities and, at the option of the board involved, 1 or more applicable State or local agencies, to carry out a Civilian Conservation Corps project. The agreement shall specify the roles of the State board or local board, of each qualified entity, and of any other applicable State or local agency involved, in carrying out the Civilian Conservation Corps project.(e)ApplicationTo be eligible to receive a grant under this section for a Civilian Conservation Corps project, the State board or local board shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, that contains—(1)a description of the project, including how the projects relates to goals described in subsection (h);(2)a copy of the agreement described in subsection (d);(3)the scope of work and budget for the project;(4)the number of enrollees needed to carry out the project;(5)a description of the manner in which the member organizations shall recruit, screen, and select enrollees;(6)a description of the manner in which the qualified entities will provide, through the project—(A)education, work experience, and work-based learning; and(B)training, such as basic skills training, the development of job-specific occupational skills, or other training activities, designed to lead to the attainment of an industry-recognized credential, including a description of the training that leads to the credential;(7)a description of the stipend, allowance, or other benefits an enrollee in the project will receive;(8)a description of the supportive services that an enrollee in the project will receive; and(9)information specifying how the member organizations will collect such information on the project and enrollees as the Secretary may require, and submit a report containing that information to the Secretary.(f)Priority(1)DefinitionsIn this subsection:(A)Disadvantaged communityThe term disadvantaged community means a community (including a city, town, county, or reasonably isolated and divisible segment of a larger municipality) with an annual median household income that is less than 100 percent of the statewide annual median household income for the State in which the community is located, according to the most recent decennial census. (B)High-poverty communityThe term high-poverty community means any census block group in an urban area in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)). (2)GrantsIn making grants under this section, the Secretary of Labor shall give priority to funding projects that—(A)maximize quantifiable environmental benefits for the least cost; and (B)are carried out in high-poverty communities or disadvantaged communities.(g)Fiscal agentThe State board or local board shall act as the fiscal agent for the grant and shall distribute funds for the Civilian Conservation Corps project to the member organizations involved.(h)Eligible use of fundsQualified entities may use funds distributed for each Civilian Conservation Corps project, with goals relating to conservation, outdoor recreation, or other environmental matters, for—(1)education, work experience, and workforce investment activities outlined in section 129(c)(2) related to conservation, outdoor recreation, and other environmental industries;(2)other education and training activities that focus on career development in such industries;(3)activities leading to development and completion of the project;(4)activities for data collection, management, and reporting;(5)other activities designed to lead to successful completion of the project and workforce development outcomes; and(6)any administrative activities supporting the project.(i)Qualified youth or conservation corpsIn carrying out projects under this section, the Secretary shall—(1)consult with the National Association of Service and Conservation Corps—(A)to establish standards used to identify appropriate types of Civilian Conservation Corps projects, and activities to be provided and workforce development outcomes sought, through those projects; and(B)to establish specific performance accountability measures for evaluating Civilian Conservation Corps projects; and(2)enter into a contract or cooperative agreement with the National Association of Service and Conservation Corps to develop recommendations for the standards and measures described in paragraph (1).(j)Federal coordinationThe Secretary of Labor shall monitor and track, through an online platform that is usable by personnel across Federal agencies, the expenditure of the amounts made available to carry out this section. .(b)FundingThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, to the Secretary of Labor for the Civilian Conservation Corps program established under subtitle E of title I of the Workforce Innovation and Opportunity Act, $9,000,000,000 for the fiscal year ending September 30, 2020, to remain available through September 30, 2022.(c)Conforming Amendments(1)One-stop delivery systemsSection 121(b)(1)(C)(ii)(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(1)(C)(ii)(II)) is amended by striking subtitles C through E and inserting subtitles C, D, and F.(2)TransitionSection 503(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3343(b)) is amended by inserting before the period at the end the following: (as in effect on the day before the date of enactment of the Workforce Innovation and Opportunity Act).(d)Table of ContentsThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended—(1)by striking the item relating to the subtitle heading for subtitle E of title I and inserting the following: Subtitle F—Administration;and(2)by inserting after the item relating to section 172 the following:Subtitle E—Civilian Conservation Corps Sec. 176. Civilian Conservation Corps program..3.Supplemental appropriations for the Forest Service and the Bureau of Land Management(a)In generalThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes:(1)Forest Service supplemental appropriationsFor an additional amount for the Forest Service, $3,500,000,000 for National Forest System, to remain available through September 30, 2023, which shall be used for hazardous fuels management activities, subject to the conditions described in subsection (b). (2)Bureau of land management supplemental appropriationsFor an additional amount for the Bureau of Land Management, $2,000,000,000 for Management of Lands and Resources, to remain available until September 30, 2021, which shall be used for hazardous fuels management activities, subject to the conditions described in subsection (b).(b)ConditionsIn using amounts made available under paragraph (1) or (2) of subsection (a), the Secretary of Agriculture, acting through the Chief of the Forest Service, or the Secretary of the Interior, acting through the Director of the Bureau of Land Management, respectively (referred to in this section as the Secretary concerned)—(1)shall prioritize hazardous fuels reduction projects using those amounts for projects—(A)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed or are in the process of being completed; (B)that are noncommercial;(C)that focus on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of uncharacteristically severe wildfire effects for the forest type (such as adverse soil impacts, tree mortality, or other impacts);(D)that maximize the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;(E)that do not include the establishment of permanent roads; (F)that include a commitment of funding to decommission all temporary roads constructed to carry out the project; (G)that are located in fire regime I, fire regime II, or fire regime III (as those terms are defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and(H)that are located in forests that exhibit the greatest vulnerability to mortality and catastrophic wildfire; and(2)shall not harvest vegetation using mechanical treatment—(A)from old growth stands, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary concerned that meets applicable protection and old growth enhancement objectives, as determined by the Secretary concerned;(B)within an inventoried roadless area;(C)within a component of the National Wilderness Preservation System;(D)within a wilderness study area in which restoration would impair the suitability of the area to be designated as a component of the National Wilderness Preservation System, as determined by the Secretary concerned; or(E)within a research natural area, as designated by the Forest Service.(c)ReportsThe Secretary concerned shall complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using amounts made available under paragraph (1) or (2), as applicable, of subsection (a) effectively mitigated wildfire risk.4.Reforestation(a)Reforestation Trust Fund(1)In generalSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended—(A)in subsection (b)—(i)in paragraph (1), by striking Subject to and all that follows through the Secretary and inserting The Secretary;(ii)by striking paragraph (2); and(iii)by redesignating paragraph (3) as paragraph (2);(B)in subsection (d)—(i)in the matter preceding paragraph (1)—(I)by striking the subsection designation and all that follows through The Secretary and inserting the following:(d)Reforestation by Secretary of AgricultureThe Secretary; and(II)by striking for;(ii)in paragraph (1)—(I)by inserting for before reforestation; and(II)by striking and at the end;(iii)by redesignating paragraph (2) as paragraph (4);(iv)by inserting after paragraph (1) the following:(2)to the Chief of the Forest Service to reforest National Forest System land determined to be in need of active reforestation based on field surveys assessing regeneration potential, in accordance with subsection (f), by planting—(A)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2021 and 2022;(B)to the maximum extent practicable, 100,000,000 trees in each of calendar years 2023 and 2024;(C)to the maximum extent practicable, 150,000,000 trees in each of calendar years 2025 and 2026; and(D)to the maximum extent practicable, 200,000,000 trees in calendar year 2027 and each calendar year thereafter;(3)to carry out the Reforest America Grant Program established under section 6 of the Cooperative Forestry Assistance Act of 1978; and; and(v)in paragraph (4) (as so redesignated), by inserting for before properly; and(C)by adding at the end the following:(e)Reforestation by Secretary of the InteriorThe Secretary of the Interior shall obligate such sums from the Trust Fund as are necessary to reforest, in accordance with subsection (f)—(1)by planting on land determined to be in need of active reforestation based on field surveys assessing regeneration potential and managed by the Bureau of Land Management—(A)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2021 and 2022;(B)to the maximum extent practicable, 50,000,000 trees in each of calendar years 2023 and 2024;(C)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2025 and 2026; and(D)to the maximum extent practicable, 100,000,000 trees in calendar year 2027 and each calendar year thereafter; and(2)by planting on land that is in need of active reforestation and is managed by the Bureau of Indian Affairs—(A)to the maximum extent practicable, 12,500,000 trees in each of calendar years 2021 and 2022;(B)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2023 and 2024;(C)to the maximum extent practicable, 37,500,000 trees in each of calendar years 2025 and 2026; and(D)to the maximum extent practicable, 50,000,000 trees in calendar year 2027 and each calendar year thereafter.(f)Reforestation(1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement.(2)Reforestation(A)In generalReforestation under subsections (d)(2) and (e) shall consist of ecologically based site preparation, tree planting, and subsequent management using practices that—(i)are informed by climate change science and the importance of spatial pattern;(ii)enhance forest health, resilience, and biodiversity; and(iii)reduce vulnerability to future forest mortality and catastrophic wildfire.(B)Post-wildfire reforestationIn the case of reforestation under subsections (d)(2) and (e), sums available in the Trust Fund shall not be used for post-wildfire salvage logging.(3)PriorityIn carrying out reforestation under subsections (d)(2) and (e), the Chief of the Forest Service and the Secretary of the Interior, as applicable, shall give priority to planting—(A)on land that was subject to a mortality event caused by a high intensity wildfire, pest infestation, invasive species, or drought or other extreme weather;(B)that will restore and maintain resilient landscapes;(C)on land on which the planting provides increased habitat connectivity for wildlife; and(D)that will provide the largest potential long-term increase in carbon sequestration.(g)Mandatory fundingTo carry out paragraphs (2) and (3) of subsection (d) and subsection (e), the Secretary of the Treasury shall transfer from the general fund of the Treasury into the Trust Fund $3,500,000,000 for fiscal year 2021 and each fiscal year thereafter, to remain available until expended..(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall issue regulations necessary to carry out the amendments made by this section.(b)Reforest America Grant ProgramThe Cooperative Forestry Assistance Act of 1978 is amended by inserting after section 5 (16 U.S.C. 2103a) the following:6.Reforest America Grant Program(a)DefinitionsIn this section:(1)Community of colorThe term community of color means, in a State, a census block group in an urban area for which the aggregate percentage of residents who identify as Black, African-American, Asian, Pacific Islander, Hispanic, Latino, other non-White race, or linguistically isolated is—(A)not less than 50 percent; or(B)is significantly higher than the State average.(2)Eligible costThe term eligible cost means, with respect to a project of an eligible entity under the Program—(A)the cost of implementing a reforestation project, including by—(i)planning and designing the reforestation activity, including considering relevant science;(ii)establishing tree nurseries;(iii)purchasing trees; and(iv)ecologically based site preparation, including the labor and cost associated with the use of machinery;(B)the cost of maintaining and monitoring planted trees for a period of up to 3 years to ensure successful establishment of the trees;(C)with respect to reforestation in an urban area under subsection (e) in a low income community that has an existing tree canopy cover of not more than 20 percent, not more than 50 percent of the cost of the maintenance of any nearby tree canopy; and(D)any other relevant cost, as determined by the Secretary.(3)Eligible entityThe term eligible entity means—(A)a State agency;(B)a local governmental entity;(C)an Indian Tribe; and(D)a nonprofit organization.(4)Eligible land(A)In generalThe term eligible land means—(i)land owned in fee simple by an eligible entity—(I)(aa)for which, at the time of application to the Program under subsection (c), the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics; and(bb)that is in need of active reforestation due to events such as—(AA)high intensity wildfire;(BB)pest infestation;(CC)invasive species; and(DD)drought and other extreme weather; or(II)that was formerly forest land and has been abandoned or incompletely reclaimed from mining, commercial development, clearing for agriculture, or other nonforest use; and(ii)with respect to reforestation in an urban area under subsection (e), land in that urban area that is owned in fee simple by an eligible entity.(B)ExclusionThe term eligible land does not include land on which the eligible entity conducted a timber harvest—(i)not later than 5 years before the date on which the eligible entity submits an application under subsection (c); and(ii)that resulted in a forest stocking level described in subparagraph (A)(i)(I)(aa).(5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions.(7)Low income communityThe term low income community means any census block group in an urban area in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)).(8)Nonprofit organizationThe term nonprofit organization means an organization that—(A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and(B)operates in accordance with 1 or more of the purposes described in section 170(h)(4)(A) of that Code.(9)ProgramThe term Program means the Reforest America Grant Program established under subsection (b)(1).(10)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(11)Urban areaThe term urban area means an area identified by the Bureau of the Census as an urban area in the most recent census.(b)Establishment(1)In generalThe Secretary shall establish a program, to be known as the Reforest America Grant Program, under which the Secretary shall award grants to eligible entities to conduct projects to reforest eligible land in accordance with this section.(2)ReforestationIn carrying out the Program, the Secretary shall, to the maximum extent practicable, award sufficient grants each year to plant—(A)50,000,000 trees in each of calendar years 2021 and 2022;(B)100,000,000 trees in each of calendar years 2023 and 2024;(C)150,000,000 trees in each of calendar years 2025 and 2026; and(D)250,000,000 trees in calendar year 2027 and each calendar year thereafter.(c)Applications(1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit an application at such time, in such form, and containing such information as the Secretary may require, including the information described in paragraph (2), to—(A)the State forester or equivalent official of the State in which the eligible entity is located; or(B)in the case of an eligible entity that is an Indian Tribe, an official of the governing body of the Indian Tribe.(2)ContentsAn application submitted under paragraph (1) shall include—(A)the reason that the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics, if applicable;(B)the natural, economic, and environmental benefits of returning the eligible land to forested condition;(C)an estimate of the annual carbon sequestration that will be achieved by the replanted forests, using processes determined by the Secretary;(D)a reforestation plan that includes—(i)a list of expected eligible costs;(ii)a description of the site preparation and the tree species to be planted;(iii)a description of the manner in which the design of the project is informed by climate change science and will enhance forest health, resilience, and biodiversity;(iv)an explanation of the manner in which the land will be maintained for 36 months after planting to ensure successful establishment; and(v)an explanation of the manner in which the land will be managed later than 36 months after planting, including whether that management shall include a timber harvest;(E)in the case of an application for an urban reforestation project under subsection (e)—(i)a description of the manner in which the tree planting shall address disparities in local environmental quality, such as lower tree canopy cover; and(ii)a description of the anticipated community and stakeholder engagement in the project; and(F)any other relevant information required by the Secretary.(3)Applications to SecretaryEach official that receives an application under paragraph (1) shall submit the application to the Secretary with a description of the application and any other relevant information that the Secretary may require.(d)Priority(1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement.(2)PriorityIn awarding grants under the Program, the Secretary shall give priority—(A)to projects that provide the largest potential increase in carbon sequestration per dollar;(B)to projects that provide increased habitat connectivity for wildlife;(C)to projects under which an eligible entity will enter into a contract or cooperative agreement with 1 or more qualified youth or conservation corps (as the term is defined in section 203 of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1722)); and(D)in the case of urban reforestation projects under subsection (e), to projects that—(i)are located in a community of color or a low-income community;(ii)are located in a neighborhood with poor local environmental quality, including lower tree canopy cover and higher maximum daytime summer temperatures;(iii)are located in a neighborhood with high amounts of senior citizens or children;(iv)are located immediately adjacent to large numbers of residents;(v)will collaboratively engage neighbors and community members that will be closely affected by the tree planting in as many aspects of project development and implementation as possible; and(vi)will employ a substantial percentage of the workforce locally, with a focus on engaging unemployed and underemployed persons in communities of color and low-income communities.(e)Urban reforestation(1)In generalIn carrying out the Program, the Secretary shall award sufficient grants each year to projects carried out in urban areas to plant, to the maximum extent practicable—(A)5,000,000 trees in each of calendar years 2021 through 2023;(B)10,000,000 trees in each of calendar years 2024 through 2027; and(C)15,000,000 trees in calendar year 2028 and each calendar year thereafter.(2)Federal shareThe Secretary shall award a grant to an eligible entity under the Program to conduct a reforestation project in an urban area in an amount equal to not more than 90 percent of the cost of reforesting the eligible land, as determined by the Secretary.(3)Matching requirementAs a condition of receiving a grant described in paragraph (2), an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 10 percent of the cost of reforesting the eligible land, as determined by the Secretary.(f)Prohibited conversion to nonforest use(1)In generalSubject to paragraphs (2) and (3), an eligible entity that receives a grant under the Program shall not sell or convert land that was reforested under the Program to nonforest use.(2)Reimbursement of fundsAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall pay to the Federal Government an amount equal to the greater of—(A)the amount of the grant; and(B)the current appraised value of timber stocks on that land.(3)Loss of eligibilityAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall not be eligible for additional grants under the Program.(g)Costs(1)Federal shareUnless otherwise provided under this section, the Secretary shall award a grant to an eligible entity under the Program in an amount equal to not more than 75 percent of the cost of reforesting the eligible land, as determined by the Secretary.(2)Matching requirementUnless otherwise provided under this section, as a condition of receiving a grant under the Program, an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 25 percent of the cost of reforesting the eligible land, as determined by the Secretary.(h)Planting survivalAn eligible entity that receives a grant under the Program shall—(1)not later than 36 months after planting has been completed using the grant funds, submit to the responsible State or Tribal official, as applicable, a monitoring report that describes project implementation, including the survival rate of all plantings made under the grant; and(2)if the survival rate reported in the monitoring report under paragraph (1) is, after 36 months, less than the required minimum survival rate for the geographic area in which the planting is located, as determined by a State forester or equivalent State or Tribal official, as applicable, replant tree seedlings in a quantity equivalent to half of the original planting, using comparable means to the original planting.(i)Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall—(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and(2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.(j)ReportThe Secretary shall annually submit to the relevant committees of Congress a report that describes the activities of the Program, including the total amount of carbon sequestered by replanted forests during the year covered by the report.(k)Funding(1)In generalOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use such sums as are necessary to carry out the Program.(2)Administrative costs and technical assistanceOf the funds used under paragraph (1), the Secretary shall allocate not more than 10 percent for each fiscal year to State foresters or equivalent officials, including equivalent officials of Indian Tribes, for administrative costs and technical assistance under the Program..5.Additional supplemental appropriationsThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes:(1)State fire assistanceFor an additional amount for the Forest Service, $100,000,000 for State and Private Forestry, to remain available through September 30, 2023, which shall be used for State fire assistance (National Fire Capacity).(2)Collaborative Forest Landscape Restoration FundFor an additional amount for the Forest Service, $150,000,000 for National Forest System, to remain available through September 30, 2023, which shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments, as authorized by section 4003(f) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)).(3)Natural Resources Conservation ServiceFor an additional amount for the Natural Resources Conservation Service, $5,500,000,000 for Conservation Operations, to remain available through September 30, 2023, which shall be used to fund alternative funding arrangements under section 1271C(d) of the Food Security Act of 1985 (16 U.S.C. 3871c(d)), the eligible partner (as defined in section 1271A of that Act (16 U.S.C. 3871a)) with respect to which demonstrates quantifiable and cost-efficient sediment and nutrient reductions, and near-term job creation, subject to the conditions that—(A)the amounts shall be used—(i)to fund high-impact resiliency projects to restore watersheds, the eligible partner (as so defined) with respect to which demonstrates—(I)quantifiable reductions to nonpoint source pollution; or(II)quantified water savings that functionally benefit native fish and wildlife species; and(ii)to provide $200,000,000 in technical assessment funding to eligible partners (as so defined) to analyze and quantify the sediment and nutrient benefits in advance of projects carried out using those amounts, on a State-by-State and watershed-by-watershed basis, by December 31, 2022; and(B)with respect to a project funded using amounts made available under this paragraph—(i)the project shall be approved on an expedited basis; (ii)the project shall receive 100 percent Federal financial assistance, with eligible partners (as so defined) managing the projects receiving a 20 percent administrative rate; and(iii)of the amount provided for the project, not more than 15 percent shall be used by the Secretary of Agriculture to provide technical assistance and measure project results. (4)Bureau of ReclamationFor an additional amount for the Bureau of Reclamation, $4,500,000,000 for Water and Related Resources, to remain available through September 30, 2023, which shall be used to carry out the WaterSMART program authorized by subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.)—(A)subject to the conditions that—(i)projects funded using those amounts shall have—(I)quantifiable and high-efficiency improvements to regional drought resiliency; or (II)quantifiable increases in streamflows that functionally benefit native fish and wildlife species; and(ii)the amount of a grant provided using those amounts shall be not more than $50,000,000; and(B)of which $100,000,000 shall be provided in technical assessment funding to recipients of amounts under that program to analyze and quantify the sediment and nutrient benefits of projects carried out using those amounts, on a State-by-State basis, by December 31, 2022.(5)United States Fish and Wildlife ServiceFor an additional amount for the United States Fish and Wildlife Service, $300,000,000 for Resource Management, to remain available until September 30, 2021, of which—(A)$150,000,000 shall be used for the partners for fish and wildlife program; and(B)$150,000,000 shall be used for migratory bird management under the North American waterfowl joint ventures program.(6)Bureau of Indian AffairsFor an additional amount for the Bureau of Indian Affairs, $45,000,000 for Operation of Indian Programs, of which—(A)$20,000,000 shall be used for forestry, subject to the condition that such amount shall be divided equally between Tribal priority allocation and forest projects;(B)$20,000,000 shall be made available to Indian Tribes on a competitive basis to build capacity for participation in large landscape-scale forest health treatments; and (C)$5,000,000 shall be used for a workforce development initiative to recruit and retain forestry professionals on Indian land. (7)Department of Homeland Security supplemental appropriationsFor an additional amount for the Department of Homeland Security for Disaster Relief Fund, $100,000,000 for the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until September 30, 2031, for the purposes of increasing wildfire resiliency.(8)Department of Commerce supplemental appropriationsFor an additional amount for the Department of Commerce for Operations, Research, and Facilities, $2,000,000,000 for the National Oceans and Coastal Security Fund established under section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) to award grants under section 906 of that Act (16 U.S.C. 7505), to remain available until September 30, 2031, for the purposes of creating jobs, restoring wetlands, dunes, reefs, marshes, kelp forests, mangroves, and other living shorelines to reduce flood risks, create habitat, and restart tourism. 6.Conservation Stewardship Program(a)Supplemental payments for climate stewardship practicesSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended—(1)in the subsection heading, by striking Rotations and Advanced Grazing Management and inserting Rotations, Advanced Grazing Management, and Climate Stewardship Practices;(2)in paragraph (1)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)Climate stewardship practiceThe term climate stewardship practice means any of the following practices:(i)Alley cropping.(ii)Biochar incorporation.(iii)Conservation cover.(iv)Conservation crop rotation.(v)Contour buffer strips.(vi)Contour farming.(vii)Cover crops.(viii)Critical area planting.(ix)Cross wind trap strips.(x)Field borders.(xi)Filter strips.(xii)Forage and biomass planting, including the use of native prairie seed mixtures.(xiii)Forest stand improvements.(xiv)Grassed waterways.(xv)Hedgerow planting.(xvi)Herbaceous wind barriers.(xvii)Multistory cropping.(xviii)Nutrient management, including nitrogen stewardship activities.(xix)Prescribed grazing.(xx)Range planting.(xxi)Residue and tillage management with no till.(xxii)Residue and tillage management with reduced till.(xxiii)Riparian forest buffers.(xxiv)Riparian herbaceous buffers.(xxv)Silvopasture establishment.(xxvi)Stripcropping.(xxvii)Tree and shrub establishment, including planting for a high rate of carbon sequestration.(xxviii)Upland wildlife habitat.(xxix)Vegetative barriers.(xxx)Wetland restoration.(xxxi)Windbreak renovation.(xxxii)Windbreaks and shelterbelts.(xxxiii)Woody residue treatment.(xxxiv)Any other vegetative or management conservation activity that significantly—(I)reduces greenhouse gas emissions;(II)increases carbon sequestration; or(III)enhances resilience to increased weather volatility.;(3)in paragraph (2)—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)conservation activities relating to climate stewardship practices.; and(4)in paragraph (3), by striking rotations or advanced grazing management and inserting rotations, advanced grazing management, or conservation activities relating to climate stewardship practices.(b)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended by striking fiscal years 2019 through 2023 and inserting the period of fiscal years 2019 through 2023, the period of fiscal years 2024 through 2028, or the period of fiscal years 2029 through 2033.(c)FundingSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking 2023 and inserting 2030; and(B)in paragraph (3)(B)— (i)in clause (ii), by striking $725,000,000 and inserting $1,725,000,000;(ii)in clause (iii), by striking $750,000,000 and inserting $2,750,000,000;(iii)in clause (iv)—(I)by striking $800,000,000 and inserting $3,800,000,000; and(II)by striking and at the end;(iv)in clause (v)—(I)by striking $1,000,000,000 and inserting $5,000,000,000; and(II)by striking the period at the end and inserting a semicolon; and(v)by adding at the end the following:(vi)$6,000,000,000 for fiscal year 2024; and(vii)$7,000,000,000 for each of fiscal years 2025 through 2030.;(2)in subsection (b), by striking 2023 and inserting 2030; and(3)by adding at the end the following:(k)Funding for climate stewardship practicesOf the funds made available under subsection (a)(3)(B), the Secretary shall set aside the following amounts to be used exclusively to enroll in the conservation stewardship program contracts comprised predominantly of conservation activities relating to climate stewardship practices (as defined in section 1240L(d)(1)) or bundles of practices comprised predominantly of conservation activities relating to climate stewardship practices (as so defined):(1)$1,000,000,000 for fiscal year 2020.(2)$2,000,000,000 for fiscal year 2021.(3)$3,000,000,000 for fiscal year 2022.(4)$4,000,000,000 for fiscal year 2023.(5)$5,000,000,000 for each of fiscal years 2024 through 2030..